Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“specifying a pattern to be machined on a workpiece” is unclear how one of ordinary skill in the art is meant to specify a pattern to be machined because there is no clear linking structure associated with this method in the claims nor in the specification.
“specifying a cutting boundary” is unclear how one of ordinary skill in the art is meant to specify a cutting boundary because there is no clear linking structure associated with this method in the claims nor in the specification.
“specifying a machining plan for laser cutting” is unclear how one of ordinary skill in the art is meant to specify a machining plan for laser cutting because there is no clear linking structure associated with this method in the claims nor in the specification.

Claims 2, 3, 4, 5, 6, and 7 are also rejected due to their dependence to one or more of the above rejected independent claims.
Claims 1, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of " orderly disjoin and remove" is not disclosed in the specification and the examiner is unable to determine if this is mean to be understood as the normal chip creation process common in the machining art or if this is some other advantageous method that would lead it to be claimed as part of the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“a step of applying a computer” is unclear how the computer is applied to the method.  The assumption is that the computer is meant to control the system, but this is not positively recited as a step.
“to specify” is unclear the structure that is implemented to specify digitalized information
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 “orderly disjoin and remove each of the plurality of material chips from the workpiece” is unclear what is meant by sequentially detach and how one of ordinary skill in the art would sequentially detach chips.
Claims 9, 10, 11, and 12 are also rejected due to their dependence to one or more of the above rejected independent claims.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the machining parameters include at least one of” it is unclear what structure is defined to make the machining parameters include the a rake angle, a clearance angle, a core thickness, a blade width ratio, a groove-bottom arc, a helix angle and a tool cutting edge inclination
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 “orderly disjoin and remove each of the plurality of material chips from the workpiece” is unclear what is meant by sequentially detach and how one of ordinary skill in the art would sequentially detach chips.
Claims 14, 15, and 16 are also rejected due to their dependence to one or more of the above rejected independent claims.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the parameters include” is unclear how and the structure involved in having the parameters define a rake angle, a clearance angle, a core thickness, a blade width ratio, a groove-bottom arc, a helix angle and a tool cutting edge inclination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170113304 A1 PLUSS.
Regarding Claim 1, PLUSS teaches:
A method for processing a workpiece with a laser (abstract), comprising the steps of:
specifying a pattern to be machined (path of motion 38 is a pattern to be machined; par. 9) on a workpiece (workpiece 11; par. 9) and further specifying a cutting boundary (groove edges 26; groove 24 are interpreted as a specified cutting boundary because they are intentional to the design of Pluss) to define the pattern on the workpiece indicative of material to be removed (pulse area 22; par. 51; par. 53 teaches pule area 11 being the are on the workpiece surface onto which the laser beam pulses B impinge which is interpreted as a path for material to be removed);
dividing the material to be removed into a defined plurality of material chips (par. 56 and par. 57 teach the pulse paths 32 and points of incidence 31 being where the material is removed, this serves to create chips or debris as is known in the art that are small enough and spaced sufficiently to reduce the energy input in the work area as taught in par. 57 and are therefore defined plurality of material chips), and specifying a machining plan for laser cutting according to boundaries of the defined plurality of material chips at the pattern (the pulse paths 32, points of incidence 31 and outside contour define the boundaries and chip size of the machining plan); and
in accordance with the machining plan for laser cutting, applying a laser to cut the workpiece along the boundaries to orderly disjoin and remove each of the defined plurality of material chips from the workpiece (par. 56 and par. 57 teach varying locations of points of incidence 31 in a pattern formed by pulse paths 32 for the purpose of removing material from the workpiece, removed material is known in the machining art to be called chips as taught in par. 53);
wherein the size of the plurality of material chips is determined by a machinable depth of the workpiece with respect to the laser (par. 32 teaches varying groove depth which is a machinable depth of a workpiece; par. 56 and par. 57 teach using a laser beam to remove material; par. 56 and par. 57 teach varying locations of points of incidence 31 in a pattern formed by pulse paths 32 for the purpose of removing material away from the workpiece wherein it is anticipated that it is inherent that the sizing of the material chips removed is dependent upon the spacing of the points of incidence 31 and the pulse path followed), 
the machinable depth is being the maximum distance that the laser penetrates into the workpiece along an optical path of the laser (par. 18 teaches the focal plane at the pulse area being what does the machining and therefore is the depth defined by points of incidence 31 in fig. 4 and fig. 5; par. 3 teaches it is known in the art to vary laser machining depth to control the depth of the material removal);
wherein the machinable depth of the laser is less than a thickness of the workpiece at a location thereof receiving the laser (fig. 2 and fig. 3 show the pulse area which is a machining area that has a machinable depth being less than the thickness of the workpiece).

Regarding Claim 13, PLUSS teaches:
A method for producing a cutter (abstract; par. 54 teaches using the inventive process to create flanks or rake faces bordering a cutting edge which is indicative of the workpiece being shaped to be a cutting tool or cutter; fig. 6 shows the finished workpiece to be in the shape of a milling or cutting tool which is common in the art of milling and lathing), applied in a five-axis linkage processing equipment (par. 9 teaches multiple machine axis drives 18; par. 10 teaches a longitudinal axis; par. 49 teaches X, Y, Z translational degrees of freedom, also known as axis, provided by machine axis drives 18), comprising the steps of:
specifying parameters of a spiral groove of the cutter (par. 11 teaches programming or selecting from a programmed library, the outside contour and the positions of the points of incidence which are defining the functional portions of the cutter; par. 53 teaches the grove 24 being used as a groove for chips on the tool 40 which is a functional purpose during cutting), and further specifying a cutting boundary (groove edges 26; groove 24 are interpreted as a specified cutting boundary because they are intentional to the design of Pluss) to define the spiral groove on a workpiece indicative of corresponding material to be removed (par. 11 teaches programming or selecting from a programmed library, the outside contour and the positions of the points of incidence which are defining the functional portions of the cutter; par. 53 teaches the grove 24 being used as a groove for chips on the tool 40 which is a functional purpose during cutting and is a spiral groove on a workpiece; par. 24 teaches spiral groove on a workpiece; figures 2, 3, and 6 show the spiral groove; pulse area 22; par. 51; par. 53 teaches pule area 11 being the are on the workpiece surface onto which the laser beam pulses B impinge which is interpreted as a path for material to be removed);
dividing the material to be removed into a defined plurality of material chips (par. 56 and par. 57 teach the pulse paths 32 and points of incidence 31 being where the material is removed, this serves to create chips or debris as is known in the art that are small enough and spaced sufficiently to reduce the energy input in the work area as taught in par. 57 and are therefore defined plurality of material chips; par. 56 and par. 57 teach varying locations of points of incidence 31 in a pattern formed by pulse paths 32 for the purpose of removing material from the workpiece, removed material is known in the machining art to be called chips as taught in par. 53),
and specifying a digitalized machining plan for laser cutting in accordance with the boundaries for each of the plurality of material chips at a pattern to be machined (the pulse paths 32, points of incidence 31 and outside contour define the boundaries and chip size of the machining plan); and
in accordance with to the digitalized machining plan for laser cutting, configuring a computer to control and apply a laser to cut the workpiece (par. 48 teaches the machine drive unit 16 being controlled by control unit 15; par. 49 teaches the machined drive unit having machine axis drives 18, therefore, the machine axis drives are controlled by control unit 15 which is a computer) along the boundaries to orderly disjoin and remove each of the defined plurality of material chips from the workpiece to form the spiral groove (fig. 2 shows a spiral groove and par. 27 teaches a spiral groove; par. 56 and par. 57 teach varying locations of points of incidence 31 in a pattern formed by pulse paths 32 for the purpose of removing material from the workpiece, removed material is known in the machining art to be called chips as taught in par. 53);
wherein a machinable depth of the laser is less than a thickness of the workpiece at a location thereof receiving the laser (fig. 2 and fig. 3 show the pulse area which is a machining area that has a machinable depth being less than the thickness of the workpiece; par. 32 teaches varying groove depth which is a machinable depth of a workpiece; par. 56 and par. 57 teach using a laser beam to remove material; par. 56 and par. 57 teach varying locations of points of incidence 31 in a pattern formed by pulse paths 32 for the purpose of removing material away from the workpiece wherein it is obvious that it is inherent that the sizing of the material chips removed is dependent upon the spacing of the points of incidence 31 and the pulse path followed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 4, 5, 6, 7, 14, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170113304 A1 PLUSS (hereinafter “PLUSS”). 
Regarding claim 2, PLUSS teaches, wherein the workpiece is made of one of a PCD, a CBN, a hard metal, a ceramic material and a metallized ceramic material (par. 68, par. 70, and par. 71 teach hard metal shaft 42 which is obvious to be made of metal given that the adjective is metal).  Furthermore, the examiner wishes to point out that the recitation of  “the workpiece is made of one of a PCD, a CBN, a hard metal, a ceramic material and a metallized ceramic material” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Regarding claim 3, PLUSS teaches, wherein the workpiece is shaped to be one of a sphere, a cylinder, a tapered body, a plate and a block (par. 68, par. 70, and par. 71 teach hard metal shaft 42 and a shaft is obvious by definition to be something cylindrical or columnar; figures 2, 3, and 6 show the hard metal shaft 42 to be cylindrical).  Furthermore, the examiner wishes to point out that the recitation of “wherein the workpiece is shaped to be one of a sphere, a cylinder, a tapered body, a plate and a block” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Regarding Claim 4, PLUSS teaches: further including a step of configuring a computer to specify digitalized information for each of the plurality of material chips (par. 56 teaches control unit 15 which is a computer which controls the points of incidence while par. 56 and par. 57 teach the pulse paths 32 and points of incidence 31 being where the material is removed, this serves to create chips or debris as is known in the art that are small enough and spaced sufficiently to reduce the energy input in the work area as taught in par. 57, therefore, the chip size is controlled by the digital information from control unit 15 by controlling the points of incidence 31), and performing the machining plan for laser cutting in accordance with the digitized information (par. 56 teaches control unit 15 which is a computer which controls the points of incidence while par. 56 and par. 57 teach the pulse paths 32 and points of incidence 31 being where the material is removed, therefore, it is obvious that the machining plan is digitalized).

Regarding Claim 5, PLUSS teaches: wherein the method is applied to manufacture a cutter (par. 54 teaches using the inventive process to create flanks or rake faces bordering a cutting edge which is indicative of the workpiece being shaped to be a cutting tool or cutter; fig. 6 shows the finished workpiece to be in the shape of a milling or cutting tool which is common in the art of milling and lathing).  Furthermore, the examiner wishes to point out It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.

Regarding Claim 6, PLUSS teaches: wherein the method is applied to pattern functional portions of the workpiece (par. 53 teaches the grove 24 being used as a groove for chips on the tool 40 which is a functional purpose during cutting).  Furthermore, the examiner wishes to point out It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.

Regarding Claim 7, PLUSS teaches: wherein the method is applied to pattern functional portions of the workpiece including at least one of a chip-breaker groove, a chip-leading groove (par. 53 teaches the grove 24 being used as a groove for chips, also known as a chip-leading groove, on the tool 40 which is a functional purpose during cutting), a rake face and a flank face (par. 35 teaches the process of PLUSS being used to produce a flank and/or rake face).  Furthermore, the examiner wishes to point out It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.

Regarding Claim 14, PLUSS teaches: wherein the parameters include at least a rake angle (par. 35 teaches the process of PLUSS being used to produce a flank and/or rake face), a clearance angle, a core thickness, a blade width ratio, a groove-bottom arc (par. 33), a helix angle and a tool cutting edge inclination (par. 19; par. 20; par. 21; par. 22; par. 35 teaches the process of PLUSS being used to produce a flank and/or rake face; par. 51 through 57 teach the profiles of pulse area 22 to define an outside contour K which outside contour K is varied and inherently defines the a clearance angle, a core thickness, a blade width ratio, a groove-bottom arc, a helix angle and a tool cutting edge inclination per the instant application, PLUSS teaches defining the area to be removed to create the aforementioned items of the instant application whereas the instant application defines the dimensions of the items, therefore, PLUSS and the instant application accomplish the same task with different language).  Furthermore, the examiner wishes to point out that the recitation of “wherein the parameters include at least a rake angle, a clearance angle, a core thickness, a blade width ratio, a groove-bottom arc, a helix angle and a tool cutting edge inclination” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Regarding Claim 15, PLUSS teaches: wherein the material to be removed is made of one of a PCD, a CBN, a hard metal, a ceramic material and a metallized ceramic material (par. 68, par. 70, and par. 71 teach hard metal shaft 42 which is anticipated to be made of metal given that the adjective is metal).  Furthermore, the examiner wishes to point out that the recitation of “wherein the material to be removed is made of one of a PCD, a CBN, a hard metal, a ceramic material and a metallized ceramic material” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Regarding Claim 16, PLUSS teaches: wherein the laser is one of a pulse laser and a continuous laser (par. 11 teaches laser beam pulses indicating the laser beam of the prior art is a pulsed laser; par. 12 teaches the laser beam pulse durations; par. 34 teaches using pulses instead of a continuous laser beam to reduce or eliminate a heat-affecting zone).

Claim(s) 8, 9, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170113304 A1 PLUSS (hereinafter “PLUSS”) in view of US 20190232420 A1 Kondameedi (hereinafter “Kondameedi”) 
Regarding claim 8, PLUSS teaches: A method for producing a cutter from a workpiece (abstract; par. 54 teaches using the inventive process to create flanks or rake faces bordering a cutting edge which is indicative of the workpiece being shaped to be a cutting tool or cutter; fig. 6 shows the finished workpiece to be in the shape of a milling or cutting tool which is common in the art of milling and lathing), comprising the steps of: specifying machining parameters for each of a plurality of functional portions of the cutter (par. 11 teaches programming or selecting from a programmed library, the outside contour and the positions of the points of incidence which are defining the functional portions of the cutter; par. 53 teaches the grove 24 being used as a groove for chips on the tool 40 which is a functional purpose during cutting), and further specifying a cutting boundary (groove edges 26; groove 24 are interpreted as a specified cutting boundary because they are intentional to the design of Pluss) defining each of the plurality of functional portions on the workpiece and specifying a corresponding material to be removed (the pulse paths 32, points of incidence 31 and outside contour define the boundaries and chip size of the machining plan; pulse area 22; par. 51; par. 53 teaches pule area 11 being the are on the workpiece surface onto which the laser beam pulses B impinge which is interpreted as a path for material to be removed); dividing the material to be removed into a defined plurality of material chips (par. 56 and par. 57 teach the pulse paths 32 and points of incidence 31 being where the material is removed, this serves to create chips or debris as is known in the art that are small enough and spaced sufficiently to reduce the energy input in the work area as taught in par. 57 and are therefore defined plurality of material chips), and specifying a machining plan for laser cutting boundaries for each of the plurality of material chips at the pattern to be machined (the pulse paths 32, points of incidence 31 and outside contour define the boundaries and chip size of the machining plan); and in accordance with the machining plan for laser cutting, applying a laser to cut the workpiece along the boundaries to orderly disjoin and remove each of the defined plurality of material chips from the workpiece to form a corresponding one of the plurality of functional portion (par. 56 and par. 57 teach varying locations of points of incidence 31 in a pattern formed by pulse paths 32 for the purpose of removing material from the workpiece, removed material is known in the machining art to be called chips as taught in par. 53); wherein a machinable depth of the laser is less than a thickness of the workpiece at a location thereof receiving the laser (fig. 2 and fig. 3 show the pulse area which is a machining area that has a machinable depth being less than the thickness of the workpiece; par. 32 teaches varying groove depth which is a machinable depth of a workpiece; par. 56 and par. 57 teach using a laser beam to remove material; par. 56 and par. 57 teach varying locations of points of incidence 31 in a pattern formed by pulse paths 32 for the purpose of removing material away from the workpiece wherein it is anticipated that it is inherent that the sizing of the material chips removed is dependent upon the spacing of the points of incidence 31 and the pulse path followed).  Furthermore, Kondameedi also teaches and in accordance with the machining plan for laser cutting (par. 14 teaches a cutting tool plan which is a machining plan), applying a laser to cut (claim 1; par. 14 to 16;  the workpiece (blank 20) along the boundaries to orderly disjoin and remove each of the defined plurality of material chips from the workpiece to form a corresponding one of the plurality of functional portion (par. 24 to 27 teach cutting inserts 21 out of blank 20 and that the cutting inserts 21 are cut and removed such that material of the blank remains between inserts adjacently cut from the blank. Accordingly, single-step processing of one insert from the blank does not form side(s) of adjacent insert(s) to be cut from the blank).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the PLUSS reference, such that and in accordance with the machining plan for laser cutting, applying a laser to cut  the workpiece along the boundaries to orderly disjoin and remove each of the defined plurality of material chips from the workpiece to form a corresponding one of the plurality of functional portion, as suggested and taught by Kondameedi, for the purpose of providing the advantage that processing efficiencies may be realized (par. 24).

Regarding Claim 9, PLUSS teaches: wherein the machining parameters include at least one of a rake angle, a clearance angle, a core thickness, a blade width ratio, a groove-bottom arc, a helix angle and a tool cutting edge inclination (par. 19; par. 20; par. 21; par. 22; par. 35 teaches the process of PLUSS being used to produce a flank and/or rake face).  Furthermore, the examiner wishes to point out It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.

Regarding Claim 10, PLUSS teaches: wherein the material to be removed is made of one of a PCD, a CBN, a hard metal, a ceramic material and a metallized ceramic material (par. 68, par. 70, and par. 71 teach hard metal shaft 42 which is anticipated to be made of metal given that the adjective is metal).  Furthermore, the examiner wishes to point out that the recitation of “wherein the material to be removed is made of one of a PCD, a CBN, a hard metal, a ceramic material and a metallized ceramic material” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Regarding Claim 11, PLUSS teaches: wherein the laser is one of a pulse laser and a continuous laser (par. 11 teaches laser beam pulses indicating the laser beam of the prior art is a pulsed laser; par. 12 teaches the laser beam pulse durations; par. 34 teaches using pulses instead of a continuous laser beam to reduce or eliminate a heat-affecting zone).

Regarding Claim 12, PLUSS teaches: wherein the method is applied to a three-axis or multi-axis linkage processing equipment (par. 9 teaches multiple machine axis drives 18; par. 10 teaches a longitudinal axis; par. 49 teaches X, Y, Z translational degrees of freedom, also known as axis, provided by machine axis drives 18) controlled by a computer (par. 48 teaches the machine drive unit 16 being controlled by control unit 15; par. 49 teaches the machined drive unit having machine axis drives 18, therefore, the machine axis drives are controlled by control unit 15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/           Examiner, Art Unit 3761  

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761